Citation Nr: 1109984	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-23 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for a depressive disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979, from January 1991 to March 1991, and from January 2003 to January 2004.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDING OF FACT

In a July 2010 letter, the Veteran withdrew his appeal of the issue of entitlement to an initial disability rating in excess of 30 percent for a depressive disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an initial disability rating in excess of 30 percent for a depressive disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or his/her authorized representative.  38 C.F.R. § 20.204 (2010).  

Here, after the Veteran perfected a timely appeal with respect to the 10 percent disability rating initially assigned to his service-connected depressive disorder, the RO granted an increase to 30 percent for the disability, effective from March 21, 2008 (the date of receipt of his underlying claim for service connection for this disability).  Thereafter, in a July 2010 correspondence, the Veteran expressed his desire to withdraw from appellate review this increased rating issue based on the newly-awarded 30 percent rating.  

Based on the Veteran's expressed wishes, there remain no allegations of errors of fact or law for appellate consideration with respect to this initial rating issue.  Accordingly, the Board does not have jurisdiction to review such claim, and it is dismissed.  


ORDER

The issue of entitlement to an initial disability rating in excess of 30 percent for a depressive disorder is dismissed.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


